Citation Nr: 0029745	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  94-41 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 24, 
1993 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent evaluation, effective as of 
November 24, 1993. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD renders him demonstrably unable to 
obtain or retain employment.

3.  The veteran's claim for service connection for a 
psychiatric disorder was denied in an October 1977 Board 
decision and in November 1980 and August 1983 rating 
decisions.  Evidence considered by the RO in the August 1983 
rating decision included a November 1982 VA examination 
showing "post-traumatic stress syndrome."  The veteran did 
not express his disagreement with the August 1983 rating 
decision within one year of notification.

4.  The veteran's first subsequent claim for PTSD was 
received by the RO on November 24, 1993.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).

2.  The October 1977 Board decision and the November 1980 and 
August 1983 rating decisions denying service connection for a 
psychiatric disorder are final.  38 U.S.C.A. §§ 7104(a), 
7105(c) (West 1991 & Supp. 2000).

3.  The criteria for an effective date prior to November 24, 
1993 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD

As a preliminary matter, the Board is satisfied that all 
facts necessary for an equitable disposition of this appeal 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim for a higher initial evaluation for PTSD.  See 
38 U.S.C.A. § 5107(a) (West 1991); Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)) 
(containing revisions regarding the VA's statutory duty to 
assist the veteran).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1999)).  See 61 
Fed. Reg. 52695-52702 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 30 percent 
evaluation for PTSD encompassed situations of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, where the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation for PTSD encompassed situations where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted for 
situations where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  The 
Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999), a 30 percent evaluation is in order for 
PTSD productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks(although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

In this case, the Board has reviewed the psychiatric records 
added to the claims file in conjunction with this appeal and 
finds that there is evidence from the entire pendency of the 
appeal confirming that the veteran's PTSD renders him 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, supra.  Specifically, a June 1994 VA 
psychiatric examination report contains diagnoses of PTSD, 
dysthymia, and generalized anxiety disorder and indicates a 
current Global Assessment of Functioning (GAF) score of 31-40 
(signifying some impairment in reality testing or 
communication, or major impairment in such areas as work or 
family relations, including an inability to work, under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  An 
October 1997 VA psychiatric examination report contains 
diagnoses of PTSD, polysubstance abuse, and possible bipolar 
effective disorder, and the examiner assigned a GAF score of 
41 (signifying serious symptoms or serious impairment in 
social or occupational functioning, including the inability 
to keep a job, under the DSM-IV).  Significantly, in an 
addendum from the same month, the examiner indicated that he 
was unable to determine which specific symptoms were 
attributable to the veteran's nonservice-connected bipolar 
disorder, as opposed to PTSD.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  Moreover, it 
is clear from the evidence of record, including the noted 
June 1994 VA examination report, that the veteran has not 
been gainfully employed in the past twenty years.

Overall, in view of Mittleider, the Board finds that both the 
prior and revised criteria for a 100 percent evaluation for 
PTSD have been met in this case, as this disability has been 
shown to totally preclude gainful employment.  As the 
veteran's psychiatric symptomatology has been essentially 
consistent during the pendency of this appeal, there is no 
basis for applying Fenderson with regard to the doctrine of 
assigning "staged" ratings.  

II.  Entitlement to an effective date prior to November 24, 
1993 for 
the grant of service connection for PTSD.

In reviewing the relevant history in this case, the Board 
observes that the veteran's initial claim for service 
connection for schizophrenia was received by the RO in 
October 1970 and denied in a May 1971 rating decision.  The 
veteran was notified of this decision in June 1971 but did 
not respond to the decision within one year of notification.  
A subsequent claim was received from the veteran in September 
1972, but the RO, in an October 1972 letter, informed him 
that he had not submitted new and material evidence to 
establish service connection for a nervous condition.  Again, 
the veteran did not respond to this letter within one year of 
its issuance.  Following the receipt of a congressional 
inquiry in January 1976, the RO, in a March 1976 rating 
decision, continued the denial of service connection for a 
nervous condition.  The veteran completed an appeal of this 
denial, but the denial of service connection for an acquired 
psychiatric disorder was continued by the Board in an October 
1977 decision.  

Following the receipt of a further claim from the veteran in 
July 1980, the RO continued the denial of entitlement to 
service connection for schizophrenia in a November 1980 
rating decision; the veteran was notified of this denial in 
the same month but did not initiate an appeal within one year 
of notification.  Similarly, the RO denied service connection 
for "nervousness" in an August 1983 rating decision and 
informed the veteran of this decision in September 1983, but 
the veteran did not respond to this specific decision within 
one year of notification of this decision.  The Board 
observes that the August 1983 rating decision makes reference 
to a November 1982 VA examination report, which contains a 
diagnosis of "post-traumatic stress syndrome."  In a 
January 1994 statement, the veteran's spouse indicated that 
she found "proof" that the veteran was entitled to service-
connected benefits, but she did not specify a particular 
disability for which these benefits were in order.

The next submission from the veteran regarding a claim for 
service connection for any kind of psychiatric disorder is a 
statement, received by the RO on November 24, 1993, in which 
he indicated that he sought service connection for PTSD.  As 
noted above, November 24, 1993 is the date on which the 
initial grant of service connection for PTSD was effectuated.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  In cases involving direct service connection, the 
effective date will be the date following separation from 
active service or the date entitlement arose in cases where 
the claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii) (1999).  In cases involving new 
and material evidence, where evidence other than service 
department records is received within the relevant appeal 
period or prior to the issuance of the appellate decision, 
the effective date will be as though the former decision had 
not been rendered.  See 38 C.F.R. §§ 3.156(b), 3.400(q)(1)(i) 
(1999).  In cases where the evidence is received after the 
final disallowance, the effective date is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) (1999).  "Date of 
receipt" means "the date on which a claim, information or 
evidence was received in [VA]".  38 C.F.R. § 3.1(r) (1999).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (1999); 
see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (1999). 

In this case, the Board observes that the first submission 
from the veteran regarding a claim for PTSD specifically is 
the November 24, 1993 letter.  As such, if the claim for 
service connection is to be considered as a new claim, under 
38 C.F.R. § 3.400(b)(2)(ii) (1999), then November 24, 1993, 
the date of receipt of the veteran's initial claim for 
service connection for PTSD, must be found to be the 
effective date for the grant of service connection.  See 
Ephraim v. Brown, 82 F.3d 399, 401-02 (1996).  However, the 
Board also observes that that the August 1983 rating decision 
noted above was issued following consideration of the 
November 1982 VA examination report showing a diagnosis of 
post-traumatic stress syndrome.  As such, and in order to 
give the veteran every consideration in conjunction with his 
present appeal, the Board has also considered his claim under 
38 C.F.R. § 3.400(q)(1)(ii) (1999) as one involving a 
reopened claim for service connection.  However, the August 
1983 rating decision, along with the prior October 1977 Board 
decision and the November 1980 rating decision, are 
considered final decisions.  See 38 U.S.C.A. §§ 7104(a), 
7105(c) (West 1991 & Supp. 2000).  As such, and as noted 
above, as the effective date for a reopened claim is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later, and the veteran's "new claim" was the 
letter received by the RO in November 24, 1993, it is this 
date which must be found to be the effective date of the 
grant of service connection.  

The Board also recognizes that the date of a VA outpatient or 
hospital examination or the date of hospital admission to a 
VA or uniformed services hospital, or the date of the 
veteran's admission to a non-VA hospital, where the veteran 
was maintained at VA expense, will be accepted as the date of 
receipt of a claim under certain circumstances.  See 38 
C.F.R. § 3.157(b)(1) (1999).  However, the cited regulation 
is predicated on claims for increase involving a prior 
allowance of a claim for pension or compensation, 
disallowance of a formal claim for compensation for the 
reason that the service-connected disability is not 
compensable in degree, prior disallowance of a claim for 
compensation or pension by a retired member of a uniformed 
service due to receipt of retired pay, or prior disallowance 
of pension on the basis that the disability was not 
permanently disabling.  38 C.F.R. § 3.157(b) (1999).  In this 
case, the effective date for a claim for increase is not at 
issue and there was no adjudication of the type required by 
38 C.F.R. § 3.157(b).  Thus, in the absence of fulfillment of 
the requirements of 38 C.F.R. § 3.157(b), application of 38 
C.F.R. § 3.157(b)(1) is not appropriate.

Further, there is no evidence in the record, prior to the 
receipt of the reopened claim on November 24, 1993, that 
indicates any intent on the part of the veteran to apply for 
benefits, or in any way specifically identifies "the benefit 
sought," i.e., compensation for PTSD, as required by 38 
C.F.R. § 3.155(a).  Although there are numerous documents 
that have been submitted by the veteran between that most 
recent final denial in August 1983 and the reopened claim in 
November 1993, these records do not demonstrate an intent to 
apply for one or more benefits under the laws administered by 
VA.  These records do not identify that a claim for service 
connection for PTSD was sought by the veteran.  The Court has 
held that the mere presence of a disability does not 
establish an intent on the part of the veteran to seek 
service connection for that condition.  See KL v. Brown, 5 
Vet. App. 205 (1993).  Thus, the Board finds that in 
reviewing documents received during this time period, there 
is no informal claim for compensation for service connection 
for PTSD on this basis.

The important fact here is the absence of a claim filed prior 
to November 24, 1993, and subsequent to the expiration of the 
one-year period after issuance of the RO's September 1983 
letter notifying him of the August 1983 rating action.  Under 
the regulatory provisions, an effective date earlier than 
November 24, 1993, is not warranted.

The Board acknowledges the argument that an earlier effective 
date for the grant of service connection for PTSD is 
warranted because entitlement arose prior to that date.  In 
effect, the argument presented is that the veteran exhibited 
PTSD symptomatology since his military service, and 
regardless of the various psychiatric diagnoses previously 
rendered, the effective date of service connection should go 
back to his discharge from service.  However, the Board has 
considered the veteran's claim under both 38 C.F.R. 
§ 3.400(b)(2)(ii) (1999) and 38 C.F.R. § 3.400(q)(1)(ii) 
(1999) and finds no basis for an effective date prior to 
November 24, 1993, regardless of whether the statement 
received on that date is interpreted as a new claim for PTSD 
or as a reopened claim.  The Board notes further, that while 
alternatively, an earlier effective date might be available 
if clear and unmistakable error is determined under the 
provisions of 38 C.F.R. § 3.105, there has been no specific 
allegation of clear and unmistakable error in any prior final 
decision of the RO or of the Board.  In order for a claim of 
clear and unmistakable error to be reasonably raised, "the 
claimant must provide some degree of specificity as to what 
the alleged error is and, unless it is the kind of error 
that, if true, would be [clear and unmistakable error] on its 
face, 'persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.'"  Eddy v. Brown, 9 Vet. App. 52, 57 (1996); (quoting 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  As such, the 
veteran's claim for an earlier effective date must be denied.


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an effective date prior to November 24, 1993 
for the grant of service connection for PTSD is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 10 -


- 11 -


